        Case 1:17-cr-00611-AT Document 744 Filed 09/01/21 Page 1 of 1
                                                        USDCSDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC#:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 9/1/2021
    -------------------X
UNITED STATES OF AMERICA,                          CONSENT TO PROCEED BY
                                                              VIDEOCONFERENCE
                       -v-
                                                                t·7
                                                              __-CR-       bl/     UL>�
                              Defendant(s).
                                     ,---X

                                  J 4Yt.U-1 S'"'1 tl.f r hereby voluntarily consents to
                                 ,:"
Defendant
participate in the following proceeding via videoconferencing:

       Initial Appearance/ Appointment of Counsel

       Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
       lndictll!ent Form)

       Preliminary Hearing on Felony Complaint

       Bail/Revocation/Detention Hearing

 ✓Status and/or Scheduling Conference
       Misdemeanor Plea/Trial/Sentence




   endant's Signature
  dge may obtain verbal consent on
Record and Sign for Defendant)

  J-.-cvrtA e > S'vr ' � <:
Print Defendant's :Jame                             Print Defense Counsel's Name


This proceeding was conducted by reliable videoconferencing technology.


 9/1/2021
Date
                                                             ANALISA TORRES
                                                           United States District Judge
